Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group IV, claims 9, 10 and 13, in the reply filed on Oct. 30, 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Newly submitted claims 14-16 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 14 and 15 are directed to a device comprising the composition of claim 9 and an oxygen concentration control and would have been placed in Group II of the Restriction requirement and claim 16 is directed to a treatment method of transplanting the composition of claim 9 to a site of myelin sheath damage or demyelination of an animal and would have been 
Inventions IV and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the composition of Invention IV can be used in other processes such as methods of culturing oligodendrocyte-type 2 astrocytes progenitor (OPCs) cells and testing drug agents in vitro.
Inventions I and V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Invention V is directed to a process using adult OPCs whereas Invention I is directed to composition of proliferating OPCs which are different from the cells used in the method of Invention V. 
Inventions II and V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Invention II is directed to a device used to produce adult OPCs whereas Invention V is directed to a process of treating by transplanting the composition of claim 9 to a site of myelin sheath damage or demyelination of an animal and the cells can be produced .
Inventions III and V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Invention V is directed to a process using adult OPCs whereas Invention III is directed to device to produce a composition of proliferating OPCs which are different from the cells used in the method of Invention V. 
Accordingly, claims 14-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-16 remain pending in the current application, claims 1-8, 11, 12 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 9, 10 and 13 have been considered on the merits.


Status of the Claims 
	Claims 1-16 are currently pending.
	Claims 1-8, 11, 12 and 14-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
New claims 13-16 have been added.  
	Claims 9, 10 and 13 have been considered on the merits.

Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claim 9 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. thyroxine (T4), triiodothyronine (T3), oligodendrocyte-type 2 astrocytes progenitor (OPCs)).  
Appropriate corrections are appreciated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (Glia, 1996) in view of Csete et al. (US 6,610,540 B1).
With respected to claim 9, Engel teaches a composition comprising adult oligodendrocyte-type-2 astrocyte (O-2A) progenitor cells derived from rats, 3,5,3’,5’-tetraiodo-L-thyronine (T4), 3,5,3’-triiodo-L-thyronine (T3) and serum-free medium (abstract and pg. 17 para. 4 to pg. 18 para. 1).  With respect to claim 13, Engel teaches the adult OPC are expanded in this composition and then induced to differentiate, therefore, the adult OPCs in this composition remain dormant while retaining the ability to differentiate (pg. 17 last para. to pg. 18 para. 2).
Engel does not teach the composition further comprising a gas of a low oxygen concentration as recited in claim 9.  Similarly, Engel does not teach the composition where the gas of a low oxygen concentration is in the range of 0.5 to 1.5% by volume as recited in claim 10.  However, Csete teaches a similar composition of central nervous system (CNS) cells in a culture medium, which can be serum-free (abstract and Col. 12 in vivo oxygen concentrations the OPC cells are normally exposed to in the brain and to improve cell survival as taught by Csete.  It would have been obvious to one of ordinary skill in the art to modify the composition of Engel to include a gas of a low oxygen concentration, since similar compositions of neuronal cells including those with oligodendrocyte precursors were known to have gases of low oxygen concentration to mimic the levels the cells see in vivo as taught by Csete.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the composition of Engel to include a gas of a low oxygen concentration, since similar compositions of neuronal cells including oligodendrocyte precursors were known and cell survival improved in such compositions as taught by Csete.  Although Csete does not teach the exact ranges recited in claim 10, the ranges suggested and reported in Csete overlap significantly with the ranges claimed.  Furthermore, one of ordinary skill in the art would recognize that the oxygen concentration in the composition is a result effective variable and that the oxygen concentration in the composition would 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Conclusion
	No claims are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632